The opinion of the Court was delivered by
Wright, A. J.,
[who, after stating the case, proceeded as follows] : Whether an instrument is to be regarded as a specialty, and entitled to the priority and privilege which attaches to instruments of that rank, depends on the intention of the maker, and this is to be inferred from the circumstances attending its execution, both as regards the manner of the signing and the purposes the parties designed to effect by it. Even where the mode of execution can scarcely leave a doubt that the creation of a specialty was intended, and was, in fact, fulfilled by the use of expressions, coupled with a seal, or a sign, or a symbol, adopted and substituted in the place of one, it is not a question of law for the Court, but of fact for the jury. The intention is to be collected from all the evidence offered in the case, and the conclusion is to be drawa from it whether the party who signed did anything to show that his design was to execute a paper which was to operate as a specialty. If it were a matter to be decided by the mere inspection of the Court, the absence of a single formal requisite to the constitution of the instrument, as a specialty, might defeat the purpose of the parties that it should so take effect, while the deficiency might be supplied by testimony, to be passed on by the jury, showing that the seal of one of the signers opposite to his name was adopted by all of the others as their seals, though there might be nothing affixed to their names denoting such purpose. If a conclusion is to be derived from the mere inspection of the paper, -it is not perceived how it could be considered a specialty as to the said Harper, the party sued. There is nothing which could affect him with the liabilities which follow an obligation of that character, except that it contains the words, “ witness our hands and seals.” The effect of these, as to each signer, must be tested and measured by the testimony. The question of intention, always the one of material significance, where a party is alone charged, by reason of his adopting the act of another, is indispensable in the case before us, where it is in evidence that Harper was not one of the original drawers of the note, but that he, with Guy-ton and Smith, nearly two years after the execution of the single bill by Richardson and Carpenter, signed it as surety for Carpenter, and that Robins was the subscribing witness to their signatures. The conclusion of the presiding Judge, leaving nothing to the jury on the case as presented -but the calculation of the amount due, *297was error, and at variance with the course and practice of our Courts.—Relph & Co., vs. Gist, 4 McC., 267; McKain vs. Miller, 1 McM., 313; Gramlin vs. Woodward, 2 Rich., 621; O’Cain vs. O’Cain, 1 Strob., 402.
The objection made by the appellant, in regard to the admission of the copy of the schedule in the bankrupt proceeding of Eichardson, in which the note is set down as a debt due by him, must be sustained. The paper was in no way admissible. Besides, being but a part of the whole record, to which Harper was in no way a party, it was but the declaration of Eichardson, and until a joint interest was prima facie shown to exist between Harper and himself it could not charge or prejudice the latter.—1 Greenleaf, 177.
The motion for a new trial is granted.
Moses, C. <T., and Willard, A. J., concurred.